Title: To Benjamin Franklin from Deborah Franklin, 12 January 1767
From: Franklin, Deborah
To: Franklin, Benjamin


Jan the 12 1767.
laste nighte Mr. Brown Came and asked me if I had any Commans to you I sed I all ways have he sed he shold saile this day by the way of Dublin I Cold a wishe he Coud a Stayde tell the Poste had Cum in as I heard the Packit is Cume in to N Yorke. I am so impashente tell the poste cumes in I send you the 2 bills endorsed by Septeymus Robinson but the Paper will in forme you that he is no more as well as the Mattron [of the] Hospital. Salley returnd from Burlinton on thusday laste Billey and Mrs. Franklin air well Salley sends her Duty but Shee is to visit Miss Stedman by a pointemente this day so beges to be excused and will write by the Packit as I desire and as I have an old friend Cume to visit me I beg to be excused it is Thomey Bondes wife he is well and sente love to us by her. I shall write more fulley by the Packit. I hope to hear that your Salley Franklin is got well my love to good Mrs. Stephenson to our Polley to Mr. and Mrs. Strayne [Strahan]. I have deliver the Bond to young Morris and got the order from him now enother is Cum in. So I Conclud as ever your afeck fechshonat wife
D Franklin
 Addressed: To / Benjamin Franklin Esqr / in / Craven-Street
